UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7556



ERIC MARADIAGA,

                  Plaintiff - Appellant,

          v.


DARREN WILSON, Highway Patrolman; DAVID THOMLEY, Captain and
Highway Patrolman,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Patrick Michael Duffy, District
Judge. (4:05-cv-2836-PMD)


Submitted:   February 21, 2008              Decided:   April 7, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Maradiaga, Appellant Pro Se.     Charles Jonathan Bridgmon,
Ruskin C. Foster, Hanna Stokes Green, MCCUTCHEN, BLANTON, JOHNSON
& BARNETTE, LLP, Columbia, South Carolina; Donna Seegars Givens,
WOODS & GIVENS, LLP, Lexington, South Carolina; Harry H. Stokes,
Jr., MCANGUS, GOUDELOCK & COURIE, LLP, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eric     Maradiaga   appeals    the   district   court’s   order

accepting the recommendation of the magistrate judge, granting

summary judgment to the Defendants, and denying relief on his 42

U.S.C. § 1983 (2000) complaint.      We have reviewed the record and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.      Maradiaga v. Wilson, No. 4:05-cv-

2836-PMD (D.S.C. Sept. 25, 2007).          We also deny the motion to

appoint counsel.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -